Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment of 11/12/21 has been entered.  Claims 1-3 and 5-10 are pending.

Rejections

1.     The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


2.     Claims 1-3 and 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2013/146533 Mori et al., the machine English translation provided herewith being referenced below, in view of US Pat. Application Publication No. 2003/0022974 Tai et al.

Regarding claims 1, 5, and 9:

Mori discloses a composition of polyvinyl alcohol which may contain ethylene.                  See Mori, paragraph [0027], particularly noting page 8, lines 23-25.
The compositions of Mori may contain transition metal or aluminum compounds in metal amounts of 0.2 to 50 ppm relative to the polyvinyl alcohol.  See Mori, the abstract, and 
Mori, paragraph [0039] discloses using the metal element (B) in amounts of 0.2 to 50 ppm metal relative to the polyvinyl alcohol to improve slip property so that wrinkle formation in the film roll can be suppressed.  The amount of the metal element (B) is to be very low so as to not color the film such that the film is transparent.  Particularly note Mori, paragraph [0039], particularly page 12, lines 1-5.  Particularly note the more preferred range of 0.7 to 10 ppm therein.
 Mori, paragraph [0073], particularly page 21, lines 26-30 exemplifies using 1 ppm of iron per amount of polyvinyl alcohol as iron (III) oxide with aluminum sulfate.  The amount of the instantly claimed iron compound (C) is therefore taken as being anticipated by Mori because Mori exemplifies an amount thereof falling within the scope of the instant claims.
Mori, paragraph [0049] discloses the use of additional components in their compositions.  The recitation “for example” shows that the specified ingredients are not limiting.  


It would have been obvious to one of ordinary skill in the art prior to the instantly claimed inventions to make the instantly claimed compositions from the disclosure of Mori in view of Tai because Mori encompasses the instantly claimed compositions, as discussed above, particularly noting Mori’s exemplification of the instantly claimed amounts of iron compound (C), Mori’s disclosure to use the combination of iron compounds with other metals at paragraph [0034], noting “at least one metal element”, and paragraph [0035], noting “two kinds of metal elements”, and Mori’s disclosure to use ethylene in their polyvinyl alcohols at paragraph [0027], particularly noting page 8, lines 23-25, and such compositions of Mori which fall within the scope of the compositions of the instant claims would have been expected to possess the properties of the compositions of Mori, including those properties inherent to the compositions of Mori and those properties particularly discussed by Mori, including improved slip property so that wrinkle formation in the film roll can be suppressed, low coloration, and high transparency with coloring being minimized and transparency being maximized by using the lower amounts of the transition metal compounds of Mori.

It would have been obvious to one of ordinary skill in the art prior to the instantly claimed inventions to make the instantly claimed compositions containing the instantly claimed zinc carboxylates of the instant claims 1, 5, and 9 from the disclosure of Mori in view of Tai 

Regarding claims 2, 3, and 10:

Mori limits the total amount of their metal element (B) to 0.2 to 50 ppm with respect to the amount of polyvinyl alcohol, as noted above.  The exemplified amount of iron compound of Mori, e.g. 1 ppm is particularly noted.
Mori does not disclose the amounts and ratios of the instant claims 2, 3, and 10.
It would have been obvious to one of ordinary skill in the art prior to the instantly claimed inventions to make the instantly claimed compositions containing the instantly claimed zinc carboxylates of the instant claims in the amounts and ratios of the instant claims 2, 3, and 10 because Mori anticipates and exemplifies 1 ppm of iron, Tai discloses using their thermal stabilizers in amounts of 0.01 to 1 weight percent, which is 100 to 10000 ppm, at paragraph [0174], which includes amounts falling within the scope of the instant claim 2 and ratios of the instant claims 5 and 10 with the 1 ppm of iron compound of Mori, and the instantly claimed amounts and ratios would have been expected to give predictable degrees of thermal stabilization 

Regarding claims 6:

     Mori, paragraphs [0059], particularly page 17, lines 19-20, and [0073], particularly page 21, lines 31-33, discloses and exemplifies melt forming the compositions of Mori, which falls within the scope of the composition of Mori being “for melt forming” according to the instant claim 6.

Regarding claims 7:

Mori does not disclose forming their compositions discussed above into pellets of the instant claim 7.
           It would have been obvious to one of ordinary skill in the art prior to the instantly claimed inventions to make the instantly claimed compositions of the instant claim 7 in the form of pellets from the compositions of Mori for the reasons discussed above and because it is conventional to make polyvinyl alcohol compositions in the form of pellets, as shown by Tai, paragraph [0185], particularly noting “pellets” therein, and such compositions in the form of pellets are more conveniently and cheaply shipped to end-users, as compared to bulkier aqueous solutions thereof formed by Mori.

Regarding claims 8:

     Mori, paragraph [0003] shows that the polarizing plates of Mori, paragraph [0081] are multilayer structures having one layer that is the composition of Mori, including those discussed in the above obviousness statements.  Their lack of color and high transparency would be particularly useful in these items of Mori which fall within the scope of the instant claim 8.

Response to Applicant’s Arguments

3.     The applicant’s arguments were persuasive for the prior art rejections of the office action of 5/26/21 but do not address the new grounds of rejection of the above rejection.

4.     Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached at telephone number (571)272-1121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/PATRICK D NILAND/Primary Examiner, Art Unit 1762